Title: To George Washington from Lieutenant Colonel Udny Hay, 21 September 1778
From: Hay, Udny
To: Washington, George


          
            Sir
            Fish Kill, 21 Septr 1778
          
          Enclosed I have the Honour to transmitt your Excellency the act for regulating the impresses of Forage and Carriages within this State, together with <t>he Copy of a Letter from Governour Clinton to me on <t>hat subject, in consequence of which General Gates then commanding in this department <t>hought proper to grant me a general Press warrant, <in> executing of which I have been so carefull to prevent <g>iving any offence to the inhabitants, that his Excellency the Governour was pleased to give me a certificate about <a> Month agoe that he had never heard of a single <co>mplaint on that account since my coming into <t>he Department.
          As we have a very large number of stores <n>ow lying at N: Borough  and Fish Kill, and many <m>ore daylay coming on which ought immediately to <be> forwarded to the Army, and Carriages for the transportation thereof cannot be obtaind in the common way without too great a delay of time; and what is <e>qually bad the justices are in general affraid to putt the law in force against such as are refractory, by which means those who refuse serving us escape unpunishd, while our best friends are distressed by being <o>blidged to do much more than their proper tour of Duty, if your Excellency would be pleased to grant <a>n impress warrant, with as great Latitude as you <t>hink would be consistent with the law of the State, I shall endeavour to give a convincing proof that the Power I may be entrusted with shall not be abused by me, nor as far as I can prevent, by any employed under me upon that business.
          Give me leave to add that about twenty horsemen, with a discreet prudent officer, station<ed> at this place would be very serviceable in obtaining the Carriages wanted—I have the Honour to be with the greatest esteem, Sir, Your most obedt & very humble Sert,
          
            Udny Hay
          
        